Citation Nr: 1039723	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-
connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  

3.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision in which the RO 
continued a 50 percent rating for the Veteran's service-connected 
PTSD, a noncompensable rating for the Veteran's service-connected 
hearing loss, and denied entitlement to a TDIU.  The Veteran 
perfected a timely appeal.  

The issue of entitlement to a compensable rating for service-
connected hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of such symptomatology 
as nightmares and chronic sleep problems, flashbacks, restricted 
affect, hypervigilance, exaggerated startle response, avoidant 
behavior; and an inability to establish and maintain effective 
work and social relationships.   

2.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow a 
substantially gainful occupation, as a result of his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2009).


2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
claims, the Board finds that all notification and development 
action needed to fairly adjudicate this appeal has been 
accomplished.  

The Board notes that in awarding the 70 percent rating for the 
Veteran's service-connected PTSD, the Board is fully resolving 
the matter on appeal.  In a May 2008 written statement the 
Veteran indicated that he was specifically seeking a 70 percent 
rating for his service-connected PTSD.  

II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the various disabilities.  See 38 C.F.R. Part 4 
(2009).  Specific diagnostic codes will be discussed where 
appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Specific rating criteria

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant to 
the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging from 41-51.  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers); a GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

III.  Analysis
A.  PTSD Claim

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the overall evidence supports 
a schedular rating of 70 percent for PTSD.  

A January 2008 VA treatment record shows that the Veteran was 
pleasant but had constricted affect, as usual.  

An April 2008 statement from the Veteran's VA doctor indicated 
that one could not expect an employer accept the Veteran's level 
of functioning.  The VA doctor stated that requiring this man to 
seek and maintain employment would jeopardize his health.  

An April 2008 VA treatment record shows that the Veteran reported 
doing well but having some bad days.  The Veteran demonstrated 
general suspiciousness.  Eating alone, public speaking, sitting 
in the barbershop, or talking in a social situation while 
stuttering all targeted provocations.  

A December 2007 VA examination report shows that the Veteran had 
no appreciable remissions in any of his symptoms.  Those symptoms 
primarily include extreme difficulty with sleep at night on an 
almost nightly basis that includes awakening 2 to 3 times per 
night several times per week.  Although he does not always recall 
the content of his dreams, the Veteran stated that he continues 
to jump at night, will wake up screaming and hollering, will wake 
up in a cold sweat, and will often thrash about as he does so.  
Flashbacks during the day also remain, especially in response to 
any loud and excessive noise which exacerbates the Veteran's 
already high alert status.  The biggest issue remains increased 
withdrawal from others.  The Veteran is able to tend to his own 
personal needs, he will drive if he needs to, and will often 
watch TV, read, or complete simple household chores.  He still 
remains more comfortable at home rather than within the general 
public, and he believes that this has slightly worsened since his 
last examination.  In addition, the Veteran avoids any stimuli 
that may remind him of his wartime experiences.  The Veteran was 
assigned a GAF score of 41.  

A November 2005 VA examination report shows that the Veteran 
reported nightmares two to three times per week.  He often has a 
difficult time immediately recalling what is jumped about but 
continues to wake up screaming and hollering in his sleep.  He 
also continues to have difficultly falling asleep and remaining 
asleep even if he has not had a nightmare and will still wake up 
in a cold sweat and thrashing about.  The Veteran reported 
flashbacks and extreme startle response (jumpiness) to any loud 
and unexpected noise.  

The Veteran complained of increased withdrawal from others.  
Specifically, the Veteran avoids any potential to leave his home 
and face the general public.  He finds himself more comfortable 
at home to the degree where he would just as soon spend his day 
watching television, reading, or completing simple outside 
chores.  Although his wife works, the Veteran cannot find the 
strength to go grocery shopping for his wife because it would 
involve being out in the general public.  The Veteran also 
continues to avoid stimuli that may remind him of his war time 
experiences, such as television shows or documentaries about 
Vietnam and certainly television news as it relates to the war in 
Iraq.  He is able to tend to his own personal needs.  The Veteran 
has had no suicide attempts nor has he had any such thoughts.  

Upon mental status examination the Veteran was appropriately 
dressed and adequately groomed.  He was alert and oriented in all 
spheres.  He was able to effectively relate by not only 
responding to questions presented to him but also volunteering 
information pertinent to the topic of conversation.  His affect 
was stable but significantly decreased in range and intensity.  
His thought process was logical, goal directed, and appropriate 
in speed.  Thought content was free of any evidence of impulse 
control difficulty, delusional ideations, hallucinatory 
perceptions, or type of obsessive compulsive tendencies sometimes 
seen with PTSD.  

The examiner stated that given that there had been no significant 
remissions and, in fact, some worsening of his symptomatology the 
examiner rated his GAF score as being approximately 50 which is 
within the extreme upper limits of what is qualitatively defined 
as "serious symptoms or any serious impairment of social, 
occupational, or school functioning."  

The overall medical evidence, during the appeal period, reflects 
a level of impairment most consistent with the criteria for a 70 
percent rating under Diagnostic Code 9411.  The medical record 
suggests that the Veteran's PTSD has caused occupational and 
social impairment with deficiencies in most areas, such as work, 
family relations, thinking, and mood.  The Veteran's PTSD has 
been characterized by occupational impairment such that the 
Veteran's VA doctor stated that an employer could not be expected 
to accept the Veteran's level of non-functioning and that having 
to seek and maintain employment would jeopardize the Veteran's 
health.  The Veteran's PTSD has also been characterized by social 
impairment such that the Veteran demonstrates avoidant behavior 
by not wanting to leave his house or engage with the general 
public.  The Veteran also suffers from such symptoms as 
nightmares and chronic sleep problems, flashbacks, restricted 
affect, hyper vigilance, avoidant behavior, exaggerated startle 
response, and an inability to establish and maintain effective 
work and social relationships, which more approximates the 
criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Finally, the GAF scores, 41 and 51, assigned by VA 
examiners, considered in light of the actual symptoms of the 
Veteran's disorder, are most consistent with the diagnostic 
rating criteria for a 70 percent rating.  

The Board notes that in awarding the 70 percent schedular rating, 
the Board is fully resolving this matter on appeal.  In a May 
2008 written statement the Veteran indicated that he was 
specifically seeking a 70 percent schedular rating.  Hence, 
discussion of whether any higher rating is warranted is not 
necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where 
a claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in time, 
neither the RO nor the Board has authority to adjudicate those 
specific claims).  As the Board finds that the record presents no 
basis for an assignment of more than a 70 percent schedular 
rating for PTSD, there is no basis for staged ratings of the 
disability pursuant to Hart.  Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality of 
the evidence and after resolving any reasonable doubt in favor of 
the Veteran, the Veteran's disability approximates findings for a 
70 percent schedular rating. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that his PTSD reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher than 
the 70 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in interference with employment, 
beyond that contemplated in the assigned evaluation, for the 
period in question.  In this regard, the Board notes that the 
Veteran's 70 percent disability rating contemplates occupational 
impairment and the assigned evaluation has adequately taken this 
into account.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or emergency 
room visits for his PTSD.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

B.  TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment. § 4.16(a).  

In the instant case the Veteran meets the schedular criteria for 
a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-connected 
PTSD which has been evaluated as 70 percent disabling.  In 
addition, in the context of discussing the Veteran's symptoms in 
an April 2008 statement, the Veteran's VA doctor stated that an 
employer could not be expected to accept the Veteran's level of 
non-functioning and that having to seek and maintain employment 
would jeopardize the Veteran's health.  Thus, after resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's PTSD renders him unable to obtain or retain 
substantially gainful employment.  

Given that the Veteran meets the criteria outline in 38 C.F.R. 
§ 4.16(a), a TDIU is warranted.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions governing 
the award of monetary benefits.


REMAND

With respect to the Veteran's claim for entitlement to a 
compensable rating for hearing loss, the Board has determined 
that further development is warranted.

The Veteran's September 2010 informal hearing presentation 
indicated that there were outstanding VA treatment records.  The 
Veteran's representative requested that the records be associated 
with the claims file and the Veteran be scheduled for a 
contemporaneous VA examination in order to determine the current 
severity of the Veteran's bilateral hearing loss.  

For these reasons, the Board has determined that a new VA 
examination is warranted in order to fully and fairly evaluate 
the Veteran's claim for entitlement to a compensable rating for 
his service-connected bilateral hearing loss.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes).

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA medical records.  The Veteran has indicated outstanding 
medical records from the Altoona VA medical center (VAMC).  Thus, 
those records should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Altoona VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Altoona VA medical center, since 
April 2008.  All records and responses 
received should be associated with the claims 
file.  

2.  The Veteran should be scheduled for a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  In addition to dictating objective 
test results, the examiner must fully 
describe the functional effects caused by the 
hearing disability in his or her final 
report.   

3.  Once the above action has been completed 
and any additional notice or development 
deemed warranted has been completed, 
readjudicate the claim of an increased rating 
for bilateral hearing loss.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


